Title: Thomas Jefferson to John Adams, 12 Jan. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               Jan. 12. 1786.
            
          

          I had just closed the preceding letter when M. de Blumendorf the
            Imperial Secretary of legation called on me with the answer to Doctr. Franklin. it was that of Sep. 28. 1784 which you
            remember as well as myself, wherein Count Merci informed us the Emperor was disposed to
            enter into commercial arrangements with us & that he would give orders to the
            Government of the Austrian Netherlands to take the necessary measures. I observed to M.
            de Blumendorff that this answer shewed the next step was to come from them. he
            acknoleged it, but said these orders having been for the Netherlands only, they had
            waited in expectation of others for comprehending Hungary, Bohemia & the
            Austrian dominions in general, and that they still expect such instructions. I told him
            that while they should be expecting them, I would write to you on the subject, as it was
            necessary for us to act jointly in this business. I think they are desirous of treating,
            & will urge it. I shall be anxious therefore to receive your sentiments on the
            subject; and renew the assurances of the esteem with which I am Dear Sir / Your friend
            & servt.

          
            
              Th:Jefferson
            
          
        